Citation Nr: 0017245	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  96-17 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for numbness of the head, 
disease of the teeth and gums, swelling and pain of the 
joints, insomnia and nightmares, a back disorder, swelling of 
the eyes, choking, inability to breathe through the throat, 
moodiness, "different personalities", light-sensitive eyes, 
hemorrhoids, loss of hearing, lymphadenopathy, inability to 
hold objects, "no long-term ties to anyone", "constantly 
being on guard", and non-Hodgkin's lymphoma due to Agent 
Orange exposure.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION


The veteran served on active duty from June 1964 to 
June 1967, including duty in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Huntington, West 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The veteran appealed a December 1994 rating 
decision which denied service connection for multiple 
disorders claimed to have had their onset as a result of 
exposure to Agent Orange.

In this regard, the Board notes that the veteran initially 
claimed service connection for residuals of Agent Orange 
exposure in September 1986 and his claim was denied by a 
February 1987 rating decision.  However, in Nehmer v. United 
States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal., 
May 2, 1989), a United States District Court (District Court) 
voided all benefit denials under 38 C.F.R. § 3.311a, the 
"dioxin" (Agent Orange) regulation, which was promulgated 
under the Veterans' Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542 (1984), 
codified in pertinent part at 38 U.S.C.A. § 1154(a) (West 
1991).  Therefore, in regard to the veteran's currently 
claimed residuals due to Agent Orange exposure, the question 
of the finality of the February 1987 rating decision need not 
be considered.  The current claim may be addressed by the 
Board, without further reference to the February 1987 rating 
decision.

The case was previously before the Board in July 1997 and was 
remanded to the RO for additional evidentiary development and 
in order to ensure due process.  The case is now returned to 
the Board.  The Board notes that subsequent to the July 1997 
remand, the RO failed to provide the veteran with either a 
rating decision or a supplemental statement of the case 
discussing his multiple claimed residuals of Agent Orange 
exposure.  As such, the claim was remanded in June 1999 for 
further development to include a supplemental statement of 
the case (SSOC).  This claim is now ready for appellate 
review.  

On appeal the veteran has raised the issues of entitlement to 
service connection for polysubstance abuse, alcohol abuse, a 
kidney disorder, a prostate disorder, and a disorder 
manifested by a rash and itching.  These issues, however, are 
not currently developed or certified for appellate review.  
Accordingly, these matters are referred to the RO for 
appropriate consideration. 


FINDING OF FACT

The claim of entitlement to service connection for numbness 
of the head, disease of the teeth and gums, swelling and pain 
of the joints, insomnia and nightmares, a back disorder, 
swelling of the eyes, choking, inability to breathe through 
the throat, moodiness, "different personalities", light-
sensitive eyes, hemorrhoids, loss of hearing, 
lymphadenopathy, inability to hold objects, "no long-term 
ties to anyone", "constantly being on guard", and non-
Hodgkin's lymphoma due to Agent Orange exposure is not 
supported by cognizable evidence demonstrating that the claim 
is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection numbness of 
the head, disease of the teeth and gums, swelling and pain of 
the joints, insomnia and nightmares, a back disorder, 
swelling of the eyes, choking, inability to breathe through 
the throat, moodiness, "different personalities", light-
sensitive eyes, hemorrhoids, loss of hearing, 
lymphadenopathy, inability to hold objects, "no long-term 
ties to anyone", "constantly being on guard", and non-
Hodgkin's lymphoma due to Agent Orange exposure is not well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question as to the issue presented is whether 
the veteran has presented a well-grounded claim; that is, one 
that is plausible.  If not, the appeal must fail and there is 
no duty to assist him further in the development of his claim 
as additional development would be futile.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990); Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  For the reasons 
discussed below, the Board finds that the veteran's claim is 
not well grounded.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110 (West 
1991).  Service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection. 

A claimant for benefits under a law administered by the 
Secretary of VA shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Secretary 
has the duty to assist the claimant in developing the facts 
pertinent to a claim if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that it is plausible; mere allegation 
is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  A well-grounded claim requires more than allegation, 
it requires the submission of evidence.  Where the 
determinative issue involves either medical etiology or 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. 
§ 5107(a).  Latham v. Brown,  7 Vet. App. 359 (1995).   

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and a nexus between the inservice injury or disease 
and the current disability (medical evidence).  Caluza v. 
Brown, 7 Vet. App. 498 (1995).

In this case, the veteran claims that he has the 
aforementioned disabilities and symptoms attributable to 
Agent Orange exposure.  

The Board notes that a disease associated with exposure to 
certain herbicide agents, listed in 38 C.F.R. § 3.309 (1999) 
will be considered to have been incurred in service under the 
circumstances outlined in this section even though there is 
no evidence of such disease during the period of service.  No 
condition other than one listed in 38 C.F.R. § 3.309(a) will 
be considered chronic for the application of presumptive 
statues and regulations.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116 (West 1991); 38 C.F.R. § 3.307(a) (1999).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he served in the Republic of 
Vietnam during the Vietnam era.  38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (1999).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted. See Notice, 59 Fed.Reg. 
341-346 (1994).  See also 61 Fed.Reg. 41442-41449, and 61 
Fed.Reg. 57586-57589 (1996).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994); see 
also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), 
aff'g Ramey v. Brown, 9 Vet. App. 40 (1996).  However, where 
the issue involves a question of medical diagnosis or 
causation as presented here, medical evidence which indicates 
that the claim is plausible is required to set forth a well-
grounded claim.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Upon careful review of the evidentiary record, the Board 
finds that the veteran served in Vietnam.  The Board, 
however, finds that numbness of the head, swelling and pain 
of the joints, insomnia and nightmares, swelling of the eyes, 
choking, inability to breathe through the throat, moodiness, 
"different personalities", light-sensitive eyes, inability 
to hold objects, "no long-term ties to anyone", and 
"constantly being on guard", are not diseases and that they 
represent only symptoms for which service connection cannot 
be granted.  Cf. Sanchez-Benitez v. West, 13 Vet. App. 282, 
285 (1999) (Pain alone without a diagnosed or identifiable 
underlying malady or condition does not in and of itself 
constitute a disability for which service connection may be 
granted.)  Additionally, diseases of the teeth and gums, a 
back disorder, hemorrhoids, lymphadenopathy and hearing loss 
are not presumptive diseases for Agent Orange exposure.  
While the veteran was seen for back pain in-service in June 
1966, these symptoms were related to an acute upper 
respiratory disorder.  Pursuant to the Board's June 1999 
remand, additional medical records were associated with the 
claims folder.  VA records showed complaints of back pain, 
and a one time diagnosis of lymphadenopathy which was not 
subsequently repeated.  However, none of the other 
aforementioned symptoms or disorders were noted on separation 
from service and the veteran has presented no medical or 
other competent evidence indicating that any medical 
personnel have attributed any claimed symptom or disorder to 
Agent Orange exposure.   Without competent evidence linking a 
claimed disorder to service this claim must be denied as not 
well grounded.

Likewise while non-Hodgkin's lymphoma is a presumptive Agent 
Orange disease, there is no medical or other competent 
evidence of record suggesting that the veteran currently has 
non-Hodgkin's lymphoma.  Congress specifically limited 
entitlement to service-connected disease or injury to cases 
where such incidents have resulted in disability.  See 
38 U.S.C.A. § 1110 (West 1991).  In the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the veteran 
is not entitled to any presumption that he has non-Hodgkin's 
lymphoma that is etiologically related to exposure to 
herbicide agents used in Vietnam, (since he has presented no 
evidence of having non-Hodgkin's lymphoma), nor has he 
presented medical evidence that establishes actual causation 
of non-Hodgkin's lymphoma due to Agent Orange exposure.  

There is no evidence, other than the appellant's contention, 
that he has the aforementioned symptoms or disorders 
attributable to Agent Orange exposure.  The appellant's 
testimony alone is not sufficient to render the claim well-
grounded.  The appellant is not a physician and, therefore, 
is not competent to give a credible opinion on a medical 
question such as this.  Lay persons cannot provide opinions 
where an expert opinion is required.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions of medical causation will not suffice 
to establish a plausible well-grounded claim.)  Since there 
is no competent medical evidence suggesting the veteran has 
the aforementioned symptoms or diseases due to Agent Orange 
exposure, the claim lacks plausibility.  Therefore, service 
connection for numbness of the head, disease of the teeth and 
gums, swelling and pain of the joints, insomnia and 
nightmares, a back disorder, swelling of the eyes, choking, 
inability to breathe through the throat, moodiness, 
"different personalities", light-sensitive eyes, 
hemorrhoids, loss of hearing, lymphadenopathy, inability to 
hold objects, "no long-term ties to anyone", "constantly 
being on guard", and non-Hodgkin's lymphoma due to Agent 
Orange exposure, is not warranted on a direct or presumptive 
basis.  

The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the veteran's claim does 
not cross the threshold of being well-grounded, a weighing of 
the merits is not warranted, and the reasonable doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Finally, in reaching this decision the Board acknowledges the 
suggestion in the record that the appellant may have received 
monies from the Agent Orange Settlement Program.  In this 
respect, in the 1970's Vietnam veterans filed a class action 
lawsuit against manufacturers of dioxin and the United States 
Government to obtain compensation for alleged injuries due to 
the use of the chemical defoliant Agent Orange in Vietnam.  
In 1984, manufacturers of dioxin agreed to establish a $180 
million fund to compensate class members.  In Re Agent Orange 
Product Liability Litigation, 597 F.Supp. 740 (E.D.N.Y. 1984) 
aff'd 818 F.2d 145 (2nd Cir. 1987).  Notably, however, in 
1987, actions against the United States were dismissed, In Re 
Agent Orange Product Liability Litigation, 818 F.2d 194 (2nd 
Cir. 1987), and thus, the United States Government is not a 
party to the settlement agreement from which the veteran has 
received payment.  As a result, the veteran's receipt of any 
monies in the past or in the future from this settlement 
program is irrelevant. 


ORDER

Service connection for numbness of the head, disease of the 
teeth and gums, swelling and pain of the joints, insomnia and 
nightmares, a back disorder, swelling of the eyes, choking, 
inability to breathe through the throat, moodiness, 
"different personalities", light-sensitive eyes, 
hemorrhoids, loss of hearing, lymphadenopathy, inability to 
hold objects, "no long-term ties to anyone", "constantly 
being on guard", and non-Hodgkin's lymphoma due to Agent 
Orange exposure is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

